 1
     KARL O. RILEY
 2   Nevada Bar No. 12077
     COZEN O’CONNOR
 3   3753 Howard Hughes Pkwy., Suite 200
     Las Vegas, NV 89169
 4   Telephone: 702-470-2330
     Facsimile: 702-470-2370
 5   Email: koriley@cozen.com
 6   CASEY GRIFFITH
     Texas Bar No. 24036687 (Admitted Pro Hac Vice)
 7   MICHAEL BARBEE
     Texas Bar No. 24082656 (Admitted Pro Hac Vice)
 8   MAEGHAN WHITEHEAD
     Texas Bar No. 24075270 (Admitted Pro Hac Vice)
 9   GRIFFITH BARBEE PLLC
     One Arts Plaza
10   1722 Routh Street, Suite 710
     Dallas, TX 75201
11   Telephone: 214-446-6020
     Facsimile: 214-446-6021
12   Email: casey.griffith@griffithbarbee.com
     Email: michael.barbee@griffithbarbee.com
13   Email: maeghan.whitehead@griffithbarbee.com
14   Attorneys for Defendant and Counterclaim-
     Plaintiff Sayers Construction, LLC
15
                                  UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17
      UNITED STATES OF AMERICA, For              Case No.: 2:19-cv-1602-JCM-EJY
18    the Use of Benefit of SOURCE
      HELICOPTERS, DIVISION OF
19    ROGERS HELICOPTERS, INC., a
      California corporation,
20                                               STIPULATION AND ORDER TO
                           Plaintiff,            EXTEND DEADLINES OF THE
21                                               STIPULATED DISCOVERY PLAN
             vs.                                 AND SCHEDULING ORDER
22                                               (Sixth Request)
      SAYERS CONSTRUCTION, LLC, a
23    Texas limited liability company
      PHILADELPHIA INDEMNITY
24    INSURANCE COMPANY, a
      PENNSYLVANIA corporation; and
25    DOES I-V and ROE CORPORATIONS I-
      V,
26
                           Defendants.
27

28
                                                  1
 1          Use-Plaintiff, Source Helicopters, Division of Rogers Helicopters, Inc. (“Plaintiff” or
 2   “Rogers”), and Defendants, Sayers Construction, LLC (“Sayers”) and Philadelphia Indemnity
 3
     Insurance Company (“PIIC”) by and through their attorneys, hereby stipulate and request the Court
 4
     extend certain dates as contained in the Stipulation and Order to Extend Deadlines of the Stipulated
 5
     Discovery Plan and Scheduling Order (Fifth Request), filed on March 4, 2021 [Dkt. # 61] (“Fifth
 6

 7   Extension of Scheduling Order”). This is the sixth stipulation to extend deadlines in this matter. In

 8   support of this stipulation and request, the following is provided, pursuant to LR IA 6-1 and LR 26-4:

 9          The deadline for filing dispositive motions in this action is currently set for Monday, May 24,
10
     2021. Counsel for Sayers has a separate matter set for trial on Thursday, May 20, 2021, to which
11
     counsel must travel. This trial date was set following the parties’ submission of the Fifth Extension of
12
     Scheduling Order in this matter, and it was unclear whether the trial would proceed during the
13
     pendency of various pre-trial motions. Those pre-trial motions were decided on May 12, 2021, and
14

15   trial is proceeding on May 20, 2021. The trial has required an extensive amount of preparation from

16   Sayers’s counsel that has taken away time from the adequate preparation of dispositive motion briefing
17   in the present matter. Counsel for the parties conferred on May 14 and 17, 2021, and are in agreement
18
     on the requested extension.
19
            In consideration of the above, the parties submit good cause is present for their request for an
20
     extension of the current deadline for filing dispositive motions. The parties propose the following
21

22   deadline extensions:

23              •   The current May 24, 2021 deadline for filing dispositive motions shall be extended to

24                  Friday, May 28, 2021.
25
                •   The current June 23, 2021 deadline for filing the joint pretrial order shall be extended
26
                    to not later than thirty (30) days after the above-referenced extended May 28, 2021 date
27
                    set for filing dispositive motions, i.e., June 27, 2021. Pursuant to L.R. 26-1(b)(5), in
28

                                                        2
 1         the event dispositive motions are filed, the date for filing the joint pretrial order shall
 2         be suspended until thirty (30) days after decision of the dispositive motions or further
 3
           order of the Court.
 4
     \\\
 5
     \\\
 6

 7   \\\

 8   \\\

 9   \\\
10
     \\\
11
     \\\
12
     \\\
13
     \\\
14

15   \\\

16   \\\
17   \\\
18
     \\\
19
     \\\
20
     \\\
21

22   \\\

23   \\\

24   \\\
25   \\\
26
     \\\
27
     \\\
28

                                               3
 1   GRIFFITH BARBEE, PLLC                              THE FAUX LAW GROUP
 2   By /s/ Maeghan Whitehead                           By /s/ Willi Siepmann
 3   Casey Griffith, Esq. (pro hac vice)                Kurt C. Faux, Esq. (NSBN 3407)
     Maeghan Whitehead, Esq. (pro hac vice)             Willi H. Siepmann, Esq. (NSBN 2478)
 4   Dallas Flick, Esq. (pro hac vice pending)          Jordan F. Faux, Esq. (NSBN 12205)
     One Arts Plaza                                     2625 North Green Valley Parkway, #100
 5   1722 Routh Street, Suite 710                       Henderson, Nevada 89014
     Dallas, Texas 75201                                Ph.(702) 458-5790; Fax: (702) 458-5794
 6
     Ph. (214) 446-6020; fax (214) 446-6021             Email: kfaux@fauxlaw.com
 7   Email: casey.griffith@griffithbarbee.com           Attorneys for Philadelphia Indemnity
     Email: maeghan.whitehead@grffithbarbee.com         Insurance Company
 8                                                      Dated: May 17, 2021
     Karl O. Riley (NSBN 12077)
 9   Cozen O’Connor
     3753 Howard Hughes Pkwy, Ste. 200                  CLARK HILL PLLC
10
     Las Vegas, Nevada 89169
     Ph. (702) 470-2330; fax (702) 470-2370             By /s/ D. Creighton Sebra
11
     Email: koriley@cozen.com                           D. Creighton Sebra, Esq (pro hac vice)
12   Attorneys for Defendant Sayers Construction,       1055 West Seventh Street, 24th Floor
     LLC                                                Los Angeles, California 90017
13                                                      Ph. (213) 891-9100; fax (213) 488-1178
     Dated: May 17, 2021                                Email: CSebra@ClarkHill.com
14
                                                        Bert Wuester Jr., Esq. (NSBN 5556)
15
                                                        CLARK HILL PLLC
16                                                      3800 Howard Hughes Parkway, Suite 500
                                                        Las Vegas, Nevada 89169
17                                                      PH. (702) 862-8300; fax (702) 862-8400
                                                        Email: bwuester@clarkhill.com
18                                                      Attorneys for Use-Plaintiff
19
                                                        Dated: May 17, 2021
20

21
                                                               IT IS SO ORDERED:
22

23

24                                                             ________________________________
25                                                             U.S. MAGISTRATE JUDGE

26                                                             DATED: May 18, 2021
27

28

                                                    4
